            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald               Civil No. 0:20-cv-02049-MJD-TNL
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,

                   Plaintiffs,                    MEMORANDUM OF LAW IN SUPPORT
 v.                                               OF MOTION TO DISMISS PLAINTIFFS’
                                                       AMENDED COMPLAINT
 City of Minneapolis,

                   Defendant.


           In the waning days of the 2020 general election, and as a global pandemic intensified

in Minnesota and elsewhere around the nation, the City of Minneapolis (“Defendant” or

the “City”) applied for, accepted, and spent a $2.3 million grant from a civic-engagement

nonprofit organization to ensure a safe, secure, and efficient election for City voters. This

Court has already ruled once that Plaintiffs—individuals Ronald Moey, Marissa Skaja,

Charles R. Halverson, and Blair L. Johnson (the “Individual Plaintiffs”) and the Minnesota

Voters Alliance (“MVA,” and with the Individual Plaintiffs, “Plaintiffs”)—lack standing

to challenge the City’s acceptance of that grant because most of the statutory and

constitutional authorities under which they originally sued did not provide a private right

of action, and because they could not show the injury, causation, or redressability necessary

for Article III standing.

           Now that Election Day is over and the funds have been spent, Plaintiffs have tried

to revive their case by challenging the City’s use of the grant under a different set of

constitutional provisions. But these new claims also fail for lack of standing; in addition,


554654.5
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 2 of 29




they are moot in some respects, not yet ripe in others, and in all respects, fail on their merits.

Accordingly, the City moves to dismiss the Amended Complaint in its entirety, and with

prejudice, under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

I.         FACTUAL BACKGROUND1

           The Center for Tech and Civic Life (“CTCL”)—the entity making the grant

Plaintiffs challenge—is a private non-profit organization providing federal election grants

to local governments.        Am. Compl. ¶ 12 [ECF No. 29].           In 2020, CTCL received

approximately $350 million in private donations that it in turn distributed to local

governments to fund election administration during a pandemic. Am. Compl. ¶ 13. For

the 2020 general election, multiple jurisdictions in Minnesota received election-related

grants from CTCL. Am. Compl. ¶ 14.

           The City designed an effective, comprehensive plan—appropriately titled the “Safe

Voting Plan”—to ensure that, even during a global pandemic, all Minneapolis voters could

vote safely, securely, and efficiently in the highly consequential 2020 general election, and

it applied to CTCL for $2,297,342 in grant funds (not $3 million, as Plaintiffs repeatedly

allege) to cover the cost of implementing that plan. Affidavit of Kristen G. Marttila


1
   Although for purposes of this motion only, the City accepts the well-pleaded facts in
Plaintiffs’ Amended Complaint as true and draws all reasonable inferences in their favor,
it also relies upon certain public records and materials embraced by the Amended
Complaint—in particular, the City’s legislative actions approving the application for and
acceptance of the grant funds, as well as the Grant Agreement itself. The Court may
properly consider those official actions, as well as the resulting Grant Agreement between
CTCL and the City, without converting this motion to dismiss into one for summary
judgment. See Greenman v. Jessen, 787 F.3d 882, 887 (8th Cir. 2015); see also Stahl v.
U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“In a case involving a contract,
the court may examine the contract documents in deciding a motion to dismiss.”).


554654.5                                    2
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 3 of 29




(“Marttila Aff.”), filed herewith, at Exs. A, B. CTCL awarded the City the full amount it

requested. Id. The City Council voted, and the Mayor agreed, to accept the grant funds.

Marttila Ex. C.

           As the Safe Voting Plan describes, CTCL’s grant was allocated to fund numerous

initiatives to ensure that Minneapolis voters could safely cast their ballots, even under

existing pandemic conditions, using whatever method of voting they preferred:

    Absentee Ballot Assembly and Processing Equipment                          $2,082,3122
       Additional staff;
       High-speed letter openers;
       Facility expansion to accommodate social distancing;
       Vehicle rental for daily transport of materials;
       Mailing and printing supplies

    Early Voting Sites and Ballot Drop-Off Options                                $48,9003
       Additional staff for primary
       Signage
       Plexiglass barriers
       Printing
       Outdoor supplies

    In-Person Voting at Polling Places on Election Day                              $3,295
        Materials like tape to mark social distancing, electrical
          cords, and door stops
        Printing for COVID-specific signage




2
  Of this total amount, $1,816,203 is for expenses related to the general election, and
$266,109 reimburses expenses from the August primary. See Marttila Ex. A at A-10.
3
  Of this total amount, $17,500 is for expenses relating to the general election, and $31,400
reimburses expenses from the August primary. See Marttila Ex. A at A-11.


554654.5                                  3
             CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 4 of 29




    Secure Drop Boxes and Related Needs                                            $82,525
        Ballot boxes, transfer containers
        Outdoor supplies
        Signage
        Printing
        Staff
        Vehicle
        Pallet jack

    Voter Outreach and Education (VOE)                                             $50,000

    PPE                                                                            $30,310
       Masks and face shields for staff and voters
       Sanitizer
       Disposable gloves

    Total                                                                       $2,297,3424

See Marttila Ex. A at A-8 to A-13.

            Before transmitting the grant funds to the City, CTCL and the City entered into a

Grant Agreement setting forth the terms of the grant. The Grant Agreement memorialized

the purpose for which the grant was intended, stating that “[t]he grant funds must be used

exclusively for the public purpose of planning and operationalizing safe and secure election

administration in the City of Minneapolis in 2020 (‘Purpose’).” Id. at A-1. It provided

that the grant “must be used only for th[at] Purpose . . . and for no other purposes.” Id. at

A-2 ¶ 2 (emphasis in original). It further provided: “Due to special circumstances Grantee

faces administering elections in 2020, Grantee has produced a plan for safe and secure

election administration in 2020, including an assessment of election administration needs


4
  Of this total amount, $1,833,703 is for expenses relating to the general election, and
$297,509 reimburses expenses from the August primary. See Marttila Ex. A at A-10 to
A-13.


554654.5                                     4
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 5 of 29




and budget estimates for such assessment (‘Safe Voting Plan’). . . . Grantee shall expend

the total amount of grant funds listed in the Safe Voting Plan as detailed in the Safe Voting

Plan, but may reallocate funds between budget items listed in the Safe Voting Plan with

notice by electronic mail to CTCL. Such reallocation does not require the permission of

CTCL.” Id. ¶ 3. The City must spend all grant funds by December 31, 2020. Id. ¶¶ 5, 10.

By January 31, 2020, the City must provide CTCL “a brief report explaining and

documenting” that the grant-funded expenditures were made in a manner consistent with

the Safe Voting Plan and must certify that it has complied with all terms of the Grant

Agreement. Id. ¶ 7. The Grant Agreement also includes various administrative terms (e.g.,

limiting the City’s ability to make subgrants, confirming the legal authority to accept and

expend the grant funds, and indemnifying the City with respect to this lawsuit). See

generally id. at A-2.        In addition, the Grant Agreement provides that “CTCL may

discontinue, modify, withhold part of, or ask for the return [sic] all or part of the grant

funds if it determines, in its sole judgment, that (a) any of the above terms and conditions

of this grant have not been met, or (b) CTCL is required to do so to comply with applicable

laws or regulations.” Id. ¶ 9.

           The City’s administration of the 2020 general election proceeded without a hitch, in

no small part because the grant provided the City sufficient funds to respond with speed

and flexibility to the extraordinary circumstances of the moment. Hennepin County’s

canvassing board has now completed its canvass of the general election returns, declared

the winners of offices within the County’s jurisdiction, and transmitted its results to the

State Canvassing Board. Minn. Stat. § 204C.33, subd. 1. The State Canvassing Board met


554654.5                                     5
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 6 of 29




on November 24, 2020, and is required to declare the results of the state canvass no later

than Friday, November 27, 2020. Minn. Stat. § 204C.33, subd. 3.

II.        PROCEDURAL BACKGROUND

           On September 24, 2020, Plaintiffs—four Minneapolis residents and eligible voters

in Minnesota’s Fifth Congressional District, and one organization that purports to have

members concerned with maintaining the integrity of Minnesota elections, see Compl.

¶¶ 4-8 [ECF No. 1], sued the City, alleging that the City’s acceptance of the CTCL grant

violated the Elections Clause and Supremacy Clause of the U.S. Constitution; the National

Voter Registration Act, 52 U.S.C. §§ 20501-20511; the Help America Vote Act

(“HAVA”), 52 USC §§ 20901-21145, Minnesota’s criminal bribery statute, Minn. Stat.

§ 609.42, and Minnesota Session Laws, ch. 77 (May 12, 2020), which adopts state-based

administrative-complaint procedures for reporting alleged HAVA violations.              See

generally id. Plaintiffs asked the Court to issue a temporary restraining order barring the

City from using the grant funds. ECF No. 7. The thrust of the injury Plaintiffs claimed in

their original complaint was that CTCL was a “progressive” organization that aimed to

increase voter turnout in areas with more “progressive” voters, and that Plaintiffs were

injured when their neighbors were able to safely cast votes with which Plaintiffs disagreed.

See Compl. ¶¶ 38, 59; Order at 4, 18 [ECF No. 25]. On October 16, 2020, the Court

correctly concluded that Plaintiffs lacked Article III standing to pursue any of the claims

in their original complaint, and denied the motion for a temporary restraining order. Order

at 25. The City used the grant funds to safely administer the November 3, 2020 general

election. Am. Compl. ¶ 14.


554654.5                                   6
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 7 of 29




           Ten days after the general election concluded, Plaintiffs filed an Amended

Complaint, recasting their objections to the City’s use of grant funds under new alleged

authority. The Amended Complaint alleges that the City’s use of “conditional grants of

private moneys” violates various constitutional provisions because “the local government

pursuit of private conditional moneys to conduct federal elections undermines the integrity

of the election process as a social contract to maintain their democratic form of

government.” Am. Compl. at 1. The Amended Complaint comprises two counts that

contain nearly identical allegations. Compare Am. Compl. Counts I & II. To the extent

they differ, Count I alleges that the City violated the Elections Clause, art. I, § 4, cl. 1, and

the First and Ninth Amendments, because the allegedly “conditional” nature of the grant—

in which CTCL may recoup unspent grant funds, or funds spent in a manner inconsistent

with the Grant Agreement—“undermines the rights and obligations the voter is entitled to

rely upon from the United States that implicates the integrity of the election.” Am. Compl.

¶ 93; see also id. ¶¶ 94-96. Count II, by contrast, alleges that the City violated the Equal

Protection Clause of the Fourteenth Amendment because the use of CTCL’s election-

administration grant may somehow result in a refusal to seat the Individual Plaintiffs’

congressional representatives, thereby “disenfranchis[ing]” the Individual Plaintiffs

compared with constituents of jurisdictions that did not accept CTCL grants and whose

congressional representatives will be seated in the new Congress. Am. Compl. ¶¶ 190-91.

Plaintiffs do not challenge any other Minnesota jurisdiction’s use of election-grant funds

from CTCL, although they acknowledge that multiple jurisdictions accepted similar grants.




554654.5                                    7
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 8 of 29




See Am. Compl. ¶ 14 (“CTCL has funded Minnesota local governments with conditional

private grants that were and are used to conduct federal elections.”).

III.       ARGUMENT

           The Amended Complaint should be dismissed in its entirety, and with prejudice, for

multiple reasons. Plaintiffs’ claims are moot insofar as they seek declaratory relief as to

the City’s past conduct, and they are not ripe insofar as they seek to enjoin or otherwise

avoid future conduct by the City. As these are the only two forms of relief Plaintiffs seek,

see Am. Compl. at Prayer for Relief ¶¶ 1-4, these mootness and ripeness deficiencies doom

the entire action. Furthermore, Plaintiffs point to no concrete and particularized injury

caused by the City’s use of the grant funds that could conceivably be redressed by this

lawsuit, and they therefore lack Article III standing. For all these reasons, the City now

moves to dismiss Plaintiffs’ Amended Complaint with prejudice under Rule 12(b)(1) for

lack of subject-matter jurisdiction. In addition, Plaintiffs have not plausibly pleaded claims

for which relief can be granted, and both claims should be dismissed under Rule 12(b)(6).

           A.    Standard of Review

           In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept the

Amended Complaint’s “well-pleaded allegations . . . as true and draw all reasonable

inferences in favor of the plaintiffs.” Sanzone v. Mercy Health, 954 F.3d 1031, 1040 (8th

Cir. 2020) (citation omitted). Courts also may look beyond the complaint to public records

and “materials embraced by the complaint” without converting the motion into one for

summary judgment. Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d 978, 983 (8th Cir.

2008). That is true even if such documents refute the complaint itself. Zean v. Fairview


554654.5                                    8
            CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 9 of 29




Health Servs., 858 F.3d 520, 527 (8th Cir. 2017). A motion to dismiss must be granted

unless the complaint contains “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing a facial challenge

to subject-matter jurisdiction under Rule 12(b)(1), courts apply this same standard of

review. Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir. 2016).

           B.    This Court lacks subject-matter jurisdiction over Plaintiffs’ claims.

           “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases

or controversies.” Raines v. Byrd, 521 U.S. 811, 818 (1997) (citation omitted). “A case or

controversy must be present at the beginning of a lawsuit and must continue throughout.”

Brazil v. Ark. Dep’t of Human Servs., 892 F.3d 957, 959 (8th Cir. 2018). The Eighth Circuit

defines “case or controversy” to require “a definite and concrete controversy involving

adverse legal interests at every stage in the litigation.” McFarlin v. Newport Special Sch.

Dist., 980 F.2d 1208, 1210 (8th Cir. 1992) (citation omitted). “Federal courts must always

satisfy themselves that this requirement has been met before reaching the merits of a case.

Courts employ a number of doctrines to determine justiciability such as standing, ripeness,

and mootness.” Schanou v. Lancaster Cty. Sch. Dist. No. 160, 62 F.3d 1040, 1042 (8th

Cir. 1995). Applying these doctrines here makes clear that this Court lacks jurisdiction

over any aspect of Plaintiffs’ claims.




554654.5                                    9
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 10 of 29




                 1.     Plaintiffs’ claims are moot insofar as they seek a declaratory judgment
                        as to the City’s past conduct.

           “When a case no longer presents an actual, ongoing case or controversy, the case is

moot and the federal court no longer has jurisdiction to hear it.” Hickman v. State of Mo.,

144 F.3d 1141, 1142 (8th Cir. 1998) (quotation and alteration omitted). This requirement

“applies with equal force to actions for declaratory judgment as it does to actions seeking

traditional coercive relief.” Id. (quoting Marine Equip. Mgmt Co. v. United States, 4 F.3d

643, 646 (8th Cir. 1993)). Because, absent present adverse effects, the “‘[p]ast exposure

to illegal conduct is not enough’” to show standing (a related doctrine discussed in greater

depth below), “a claim for equitable relief . . . becomes moot when the plaintiff is no longer

subject to” the conduct they challenge. Elizabeth M. v. Montenez, 458 F.3d 779, 784 (8th

Cir. 2006) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). The test to

determine whether there is an actual controversy within the meaning of the Declaratory

Judgment Act is whether “there is a substantial controversy between the parties having

adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” Marine Equip. Mgmt. Co., 4 F.3d at 646 (citation omitted).

           Plaintiffs seek a declaratory judgment that the City’s past acceptance of private

election-administration grants is unconstitutional under the Elections Clause, the First and

Ninth Amendment, and the Equal Protection Clause of the U.S. Constitution. Am. Compl.

at Prayer for Relief ¶¶ 1-2. These claims do not present an actual, live case or controversy.

The election is over, the votes have been counted and tabulated, and the funds have been

spent. At this point, a declaratory judgment would not alleviate any alleged deficiencies



554654.5                                    10
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 11 of 29




or infirmities in the election results, nor would the declaration Plaintiffs seek retroactively

change the way in which the City carried out its financial and administrative

responsibilities with respect to the election. Accordingly, the Court lacks subject matter

jurisdiction over the claims for declaratory relief and should dismiss them as moot.

                  2.     Plaintiffs’ claims for injunctive relief are not ripe.

           By the same token, Plaintiffs’ requests for an injunction barring the City from

applying for or accepting CTCL or other private grant funds in the future are not ripe. See

Am. Compl. ¶¶ 3-4. “The ripeness inquiry requires examination of both the fitness of the

issues for judicial decision and the hardship to the parties of withholding court

consideration.” Parrish v. Dayton, 761 F.3d 873, 875 (8th Cir. 2014) (citations omitted).

“The fitness prong safeguards against judicial review of hypothetical or speculative

disagreements” and “[t]he hardship prong asks whether delayed review inflicts significant

practical harm on the plaintiffs.” Id. (citations and internal quotations omitted). “A claim

is not ripe for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300

(1998) (quotations omitted).

           Here, Plaintiffs’ claims as they relate to potential future grants are neither fit for

judicial decision nor will delaying consideration of these claims result in any hardship to

Plaintiffs. Plaintiffs’ requests for injunctive relief are based on purely hypothetical future

events that may never come to pass. It is by no means certain that either CTCL or any

other private entity will offer grants to cities to defray federal election-administration costs

in the future, and it is equally uncertain as to whether the City of Minneapolis would apply


554654.5                                      11
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 12 of 29




for, be awarded, or accept such funds in the future.              The criteria, conditions, and

circumstances of any such grants are also unknown and unknowable at this time. And the

likelihood of this issue recurring seems particularly low due to the unique circumstances

in which the City’s application for the CTCL grant arose—having to administer a general

election during an intensifying global pandemic unprecedented in the last century.

Accordingly, because the Court does not have sufficient facts at this time upon which to

base a decision regarding whether the hypothetical future acceptance of private grants from

CTCL or any other entity would violate the Constitution, this issue is not fit for judicial

adjudication at this time.

           For similar reasons, denying review will not result in any harm to Plaintiffs. There

is nothing to indicate that the City will be offered or intends to seek private grants to help

fund election administration in the future, and, again, given the unique circumstances under

which this grant arose, it is more likely than not that this situation will not occur again at

all. Cf. Parrish, 761 F.3d at 876. Because Plaintiffs’ alleged injuries are directly tied to

this particular Grant Agreement, the administration of this particular election, and the

particular public-health circumstances of this historical moment, Plaintiffs will suffer no

harm if their concerns are not adjudicated now, after this grant has been spent, this election

concluded, and with no subsequent election underway or imminent. For these reasons, the

Court should dismiss Plaintiffs’ claims for injunctive relief as not ripe.

                  3.     Plaintiffs Lack Standing.

           “To establish Article III standing, a plaintiff must show (1) an ‘injury in fact,’ (2) a

sufficient ‘causal connection between the injury and the conduct complained of,’ and (3) a


554654.5                                      12
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 13 of 29




‘likelihood’ that the injury ‘will be redressed by a favorable decision.’” Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 157-58 (2014) (citation omitted). The injury-in-fact

requirement ensures that plaintiffs have a personal stake in the outcome of a controversy.

Id. “[A]n injury sufficient to satisfy Article III must be ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’” Id. (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). An injury is “concrete” if it “actually exist[s]” in a

way that is “‘real’ and not ‘abstract.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548-49

(2016) (as revised May 24, 2016). It is “particularized” if it “affect[s] the plaintiff in a

personal and individual way.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 561

n.1). Future injury suffices only “if the threatened injury is ‘certainly impending,’ or there

is a ‘substantial risk that the harm will occur.’” Susan B. Anthony List, 573 U.S. at 157-58

(quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410, 414 n.5 (2013)). A claim of

future injury that is speculative or merely “possible” is “not sufficient.” Clapper, 568 U.S.

at 409.

           Plaintiffs cannot satisfy the standing requirement under any of their theories of

harm.

                        a)     Plaintiffs cannot establish standing based on bare statutory
                               violations.

           In concluding that Plaintiffs lacked standing to assert the claims in their original

complaint, this Court has already correctly concluded that Plaintiffs “claim[ed] only harm

to [their] and every citizen’s interest in proper application of the Constitution and laws, and

seeking relief that no more directly and tangibly benefits [them] than it does the public at



554654.5                                    13
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 14 of 29




large.” Order at 11-12 (quoting Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam)).

Although the Amended Complaint invokes new legal authorities that, according to

Plaintiffs, the City’s use of the grant supposedly violated, the same conclusion is

unavoidable now: “Plaintiffs’ bare claims that the City has violated various laws are

insufficient to satisfy the injury-in-fact requirement.” Order at 11. Courts considering

similar standing arguments made in substantially identical cases that Plaintiffs’ counsel

have filed around the country have reached the same conclusion.5

           Once again, Plaintiffs have alleged merely that “the law . . . has not been followed”

in how the City has funded its pandemic-related election-administration expenditures,

thereby undermining the integrity of the election. Lance, 549 U.S. at 442; see generally

Am. Compl. Counts I & II. But that is “precisely the kind of undifferentiated, generalized

grievance about the conduct of government that [federal courts] have refused to



5
  In addition to this case against the City, Plaintiffs’ counsel have initiated substantially
identical parallel litigation in seven other jurisdictions, and in all of them have been
preliminarily denied the relief they sought. See Wis. Voters All. v. City of Racine, No. 20-
cv-1487-WCG (E.D. Wis. Sept. 24, 2020); Pa. Voters All. v. Centre Cty., No. 4:20-cv-1761
(M.D. Pa. Sept. 25, 2020); Election Integrity Fund v. City of Lansing, No. 20-cv-950 (W.D.
Mich. Sept. 29, 2020); Iowa Voter All. v. Black Hawk Cty., No. 6:20-cv-2078-LTS (N.D.
Iowa Oct. 1, 2020); Ga. Voter All. v. Fulton Cty., No. 1:20-cv-4198-LMM (N.D. Ga.
Oct. 9, 2020); S.C. Voter’s All. v. Charleston Cty., No. 2:20-3710-RMG (D.S.C. Oct. 22,
2020. The courts in three of those parallel cases analyzed standing, and in each instance,
concluded that those plaintiffs lacked standing to allege, as Plaintiffs in this case do,
generalized grievances alleging that election-administration grants made by CTCL to
various local jurisdictions did not comport with state or federal law. See generally Penn.
Voters All. v. Centre Cty., No. 4:20-CV-01761, 2020 WL 6158309 (M.D. Pa. Oct. 21,
2020), aff’d No. 20-3175 (3d Cir. Nov. 23, 2020) [ECF No. 28] (summarily dismissing
appeal for lack of standing); Tex. Voters All. v. Dallas Cty., Civ. No. 4:20-CV-00775,
2020 WL 6146248, at *4 (E.D. Tex. Oct. 20, 2020); Election Integrity Fund v. City of
Lansing, No. 1:20-cv-950 (W.D. Mich. Oct. 19, 2020).

554654.5                                     14
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 15 of 29




countenance.” Lance, 549 U.S. at 442; see also id. at 439-42 (collecting and examining

cases). Federal courts “refus[e] to serve as a forum for generalized grievances” that do not

reflect a personal stake in the resolution of the issues sought to be adjudicated. Id. at 439.

Whatever Plaintiffs may “believe” about whether the City’s use of the grant funds

“interferes with the social contract,” or about how it affects their own subjective ability to

“accept[ ] . . . the election,” see, e.g., Am. Compl. ¶¶ 94-97, 179-83, a plaintiff’s

“[e]motional involvement i[n] a lawsuit is not enough to meet the case-or-controversy

requirement.” Ashcroft v. Mattis, 431 U.S. 171, 173 (1977).

           As with Plaintiffs’ original complaint, nowhere does the Amended Complaint allege

any injury to any Individual Plaintiff’s own right to vote. See generally Am. Compl.; Order

at 21. To the contrary, “[t]he City’s actions in applying for and accepting the CTCL grant

and using the grant money to improve all manners of voting in Minneapolis in the

2020 election affect all Minneapolis voters equally” and “ma[d]e it easier for the individual

Plaintiffs to vote safely for the candidates of their choosing.” Order at 21-22; accord Tex.

Voters All. v. Dallas Cty., Civ. No. 4:20-CV-00775, 2020 WL 6146248, at *4 (E.D. Tex.

Oct. 20, 2020) (“it is a mystery how the expansion of voting opportunities burdens

anyone’s right to vote.” (internal quotation omitted)). Improved access to voting is not an

injury.

                         b)     Plaintiffs’ “social contract” theory of standing cannot be
                                reconciled with decades of binding precedent.

           Plaintiffs argue that a “social contract” is created by the Constitution with respect

to the conduct and financing of elections, and that the City’s use of the election-



554654.5                                     15
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 16 of 29




administration grant “interferes with” that social contract, thus violating Plaintiffs’ rights.

E.g., Am. Compl. ¶¶ 68-69, 84-85, 94-98. This theory of standing is indistinguishable from

any other type of generalized grievance that the law has not been followed. Lance,

549 U.S. at 442. As the court in the parallel Pennsylvania case already recognized,

accepting this theory of standing would require a “reject[ion] of the entirety of standing

doctrine as it exists today. Under Plaintiffs’ theory, any citizen of the United States would

have standing to challenge any constitutional violation for any reason. This is simply not

supported by precedent or doctrine.”            Penn. Voters All., 2020 WL 6158309, at *5

(collecting cases), aff’d No. 20-3175 (3d Cir. Nov. 23, 2020) [ECF No. 28] (summarily

dismissing appeal for lack of standing). For these same reasons, the Court should reject

this theory of standing here.

                         c)     The hypothetical possibility that Congress might refuse to seat
                                the Individual Plaintiffs’ federal elected officials does not
                                suffice to create standing.

           Neither can Plaintiffs credibly claim to be injured by the hypothetical possibility

that one or more members of Minnesota’s congressional delegation might not be seated as

an attenuated result of the City’s acceptance of the grant. For multiple, independently

sufficient reasons, this theory of standing fails.

           As an initial matter, an individual’s temporary loss of legislative representation until

a special election can be held is not a constitutionally cognizable injury. Such temporary

vacancies periodically occur in the normal course of governance for a wide variety of

reasons, and when they do, they are handled according to well-established statutory and

procedural mechanisms. Plaintiffs are not damaged when their representation in Congress


554654.5                                      16
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 17 of 29




is determined according to law. The court in the parallel Pennsylvania case considered and

rejected this same theory of standing. Penn. Voters All., 2020 WL 6158309, at *5

(explaining that “the Court is not aware of any cases holding that the right to be politically

represented is a legally cognizable interest under Article III” and declining to do so because

any right to political representation would not be particularized to plaintiffs but rather

shared by all members of the country).

           Furthermore, this potential harm is foreclosed by longstanding Supreme Court

precedent.6 In Powell v. McCormack, the Court held that the Houses of Congress lack

“authority to exclude any person, duly elected by [her] constituents, who meets all the

requirements for membership expressly prescribed in the Constitution.” 395 U.S. 486,

522, 522 n.44 (1969). Accordingly, “in judging the qualifications of its members, Congress

is limited to the standing qualifications prescribed in the Constitution”—that is, the

minimum requirements for age, citizenship, and residency. Id.; see also Nixon v. United

States, 506 U.S. 224, 237 (1993) (“The decision as to whether a Member satisfied these

qualifications was placed with the House [of Congress], but the decision as to what these

qualifications consisted of was not.”). Accordingly, Congress lacks the authority to

exclude elected officials based on the election-administration concerns Plaintiffs raise in

this litigation.




6
  To the extent the Amended Complaint asserts that Congress has discretion to exclude
members due to alleged improprieties in the underlying election administration, that
assertion presents a legal conclusion the Court need not accept as correct. Lustgraaf v.
Behrens, 619 F.3d 867, 873 (8th Cir. 2010) (citing Bell Atl. Corp., 550 U.S. at 555).


554654.5                                  17
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 18 of 29




           But even if Plaintiffs were correct, and Congress could, at its discretion, exclude an

elected official based on that body’s own determination that the member’s election was

tainted in some way, see Am. Compl. ¶¶ 66, 99-102, 150, 184-87, Plaintiffs have alleged

no facts remotely suggesting that it is at all realistic that such a thing would happen,7 much

less that it is “certainly impending,” or that there is a “substantial risk that the harm will

occur,” as Clapper requires. 568 U.S. at 409-10, 414 n.5; cf. Tex. Voters All., 2020 WL

6146248, at *19 (holding, in parallel Texas case, that “Plaintiffs allege harm because if the

grants are illegal, and if there is a close election, then the losing candidate could potentially

contest the result of the election. That assertion includes many ‘what ifs.’ It is so

speculative that Plaintiffs could only characterize this series of unfortunate events as

‘possible.’”); Pa. Voters All., 2020 WL 6158309, at *5 (concluding that potential

invalidation of election results resulting from local jurisdictions’ acceptance of CTCL

grants involves “a highly attenuated causal chain of events” inadequate to demonstrate that

the alleged injury is “certainly impending”). The sheer possibility that Plaintiffs might

temporarily lose their congressional representation as a result of such an exclusion is too

speculative and attenuated to constitute an injury in fact sufficient for Article III standing.

           Such a harm also would not be “fairly traceable” to the City’s acceptance of the

election grants. Lujan, 504 U.S. at 560 (quotation omitted). Rather, it would be “th[e]


7
  By the time the Court likely hears this motion, the 117th Congress will have convened.
See U.S. Const. Am. XXIX (“The Congress shall assemble at least once in every year, and
such meeting shall begin at noon on the 3d day of January, unless they shall by law appoint
a different day.”). Once all ten members of Minnesota’s congressional delegation are
sworn in and seated, the claims premised on this alleged harm will no longer present an
actual case or controversy, and will be moot.


554654.5                                     18
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 19 of 29




result [of] the independent action of some third party”—either the House of

Representatives or the Senate—“not before the court.” Id. (quoting Simon v. E. Ky. Welfare

Rights Org., 426 U.S. 26, 41-42 (1976)). Because the potential injury “is the result of

actions by some third party, not the defendant, the plaintiff cannot satisfy the causation

element of the standing inquiry.” E.L. by White v. Voluntary Interdistrict Choice Corp.,

864 F.3d 932, 936 (8th Cir. 2017) (quoting Miller v. Redwood Toxicology Lab., Inc.,

688 F.3d 928, 935 (8th Cir. 2012)).

           For a similar reason, the relief Plaintiffs request in their Amended Complaint would

not redress any potential harm that the Individual Plaintiffs’ elected officials might be

excluded from Congress. Plaintiffs seek a declaratory judgment that the City acted

unconstitutionally in accepting the grant, and an injunction preventing the City from

accepting election-administration grants in the future. Am. Compl. at Prayer for Relief

¶¶ 1-4. Neither of those remedies would do anything to “cure” the supposed infirmity that

Plaintiffs contend taints the election of the Individual Plaintiffs’ congressional

representatives, or ensure those elected officials are able to take their seats in the new

Congress. Article III standing requires that it be “likely” that a favorable decision in the

litigation would redress the injury complained of; here, Plaintiffs have not alleged even a

speculative mechanism through which the relief they request would redress the potential

harm they allege. Lujan, 504 U.S. at 560-61.

                         d)     MVA lacks standing.

           MVA, as an organizational plaintiff, must demonstrate either that it has standing “in

its own right” because the organization itself has suffered a legally sufficient harm, or “as


554654.5                                     19
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 20 of 29




the representative of its members.” Warth v. Seldin, 422 U.S. 490, 511, 515 (1975). To

have standing in its own right, MVA must have suffered its own injury-in-fact that gives it

“a personal stake in the outcome of the controversy,” which is caused by the City’s conduct

and is redressable by a favorable litigation outcome. Havens Realty Corp. v. Coleman,

455 U.S. 363, 378-79 (1982) (citation omitted). MVA’s claimed injury must be “more

than simply a setback to the organization’s abstract societal interests.” Id. at 379.

           Because MVA once again has identified no injury it has suffered that is distinct from

the injury it ascribes to its membership, it cannot sue in its own right; it must instead show

that it has standing to sue on behalf of its members, like the individual Plaintiffs. See Order

at 25. This type of standing requires, among other things, that MVA’s members would

otherwise have standing to sue in their own right. Hunt v. Wash. State Apple Adver.

Comm’n, 432 U.S. 333, 343 (1977). For the reasons described above, the Individual

Plaintiffs lack standing on any of their claims, and MVA therefore lacks standing to sue on

their behalf.

           C.     Both of Plaintiffs’ claims fail on their merits.

           In addition to the fatal jurisdictional problems described above, both of Plaintiffs’

claims fail on their merits, and should be dismissed under Rule 12(b)(6).

                  1.     The legal theory underlying Count I is not supported by either the
                         Elections Clause, the First Amendment, or the Ninth Amendment.

           In Count I, Plaintiffs allege a novel, if barely discernable, constitutional theory: that

because, under the Grant Agreement, “CTCL may discontinue, modify, withhold part of,

or ask for a return [of] all or part of the grant funds if it determines, in its sole judgment,



554654.5                                      20
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 21 of 29




that” the City did not fulfill its obligations under the grant—for example, to spend the funds

during the permitted time period, or to spend them only on initiatives described in the City’s

Safe Voting Plan—this term somehow transformed CTCL from an entity making a grant

into an entity “overseeing the conduct of federal elections in contradiction of the Elections

Clause and the rights preserved to the people under the Ninth Amendment,” and in

violation of Plaintiffs’ First Amendment rights to vote. Marttila Ex. A at A-2 to A-3; Am.

Compl. ¶¶ 23, 81, 83-84. No support exists for this legal theory.

           In no way does the Elections Clause conflict with the City’s acceptance of the grant.

The Elections Clause empowers states to prescribe the “Times, Places and Manner of

holding Elections for Senators and Representatives,” and allows Congress “at any time by

law [to] make or alter such Regulations.” U.S. Const., art. I, § 4, cl.1. “The Elections

Clause has two functions. Upon the States it imposes the duty (‘shall be prescribed’) to

prescribe the time, place, and manner of electing Representatives and Senators; upon

Congress it confers the power to alter those regulations or supplant them altogether.”

Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S. 1, 8 (2013) (citations omitted).

Consequently, “[i]n practice, the Clause functions as a default provision; it invests the

States with responsibility for the mechanics of congressional elections, but only so far as

Congress declines to pre-empt state legislative choices.” Id. (internal quotation marks

omitted).

           Plaintiffs do not seem to contest that the City’s acceptance of grant funds does

nothing to regulate the times or places of holding elections. Neither does it affect the

“manner” of holding elections: the Supreme Court has taken the “commonsense view [that]


554654.5                                     21
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 22 of 29




that term encompasses matters like ‘notices, registration, supervision of voting, protection

of voters, prevention of fraud and corrupt practices, counting of votes, duties of inspectors

and canvassers, and making and publication of election returns.’” Cook v. Gralike,

531 U.S. 510, 523-24 (2001) (quoting Smiley v. Holm, 285 U.S. 355, 366 (1932); see also

Minn. Voters All. v. Walz, No. 20-CV-1688 (PJS/ECW), 2020 WL 5869425, at *10 (D.

Minn. Oct. 2, 2020) (relying on Cook to reject preliminary injunction sought in Elections

Clause challenge to governor’s executive order requiring masks be worn indoors, including

at polling places). Those subjects are all addressed by Minnesota law. See, e.g., Minn.

Stat. chs. 201 (voter eligibility and registration), 203 (absentee voting), 204B (conduct of

elections), 204C (Election Day activities), 206 (electronic voting systems); Minn. Stat.

§§ 609B.139-144 (election-related crimes). By contrast, the way in which states and their

political subdivisions fund elections is a very different matter from the mechanistic

processes the Supreme Court described in Cook as examples of state regulations as to the

“manner” of elections, and arguably the funding of election administration is not within

the meaning of the Elections Clause at all. Moreover, Plaintiffs have identified no state

law limiting permissible funding sources for local elections. Indeed, the grant ensured the

City that it had the funding needed to administer the election in the “manner” directed by

state law, even under unprecedented pandemic conditions.

           The only specific aspects of the Grant Agreement, or the Safe Voting Plan it

incorporates by reference, which Plaintiffs seem to take issue with are: (1) a provision

requiring the City to “produce a brief report explaining and documenting how grant funds

have been expended in support of the activities described” in the Safe Voting Plan, see


554654.5                                 22
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 23 of 29




Marttila Ex. A at A-2; and (2) provision allowing CTCL to pursue recoupment if “(a) any

of the . . . terms and conditions of [the Grant Agreement] have not been met, or (b) CTCL

is required to do so to comply with applicable laws or regulations.” Id. at A-2 to A-3. This

provision plainly does not allow CTCL to “oversee[ ] the conduct of federal elections,” or

“interfere[ ] with the social contract” as it regards election integrity. Am. Compl. ¶¶ 83-84.

It does not permit CTCL to direct the City how to conduct the election or tabulate or report

the votes cast. The Safe Voting Plan was designed by the City itself, this Court has already

reviewed and approved its content, and Plaintiffs’ Amended Complaint does not identify

any of its expenditures as being legally problematic. After releasing the funds to the City,

CTCL had no ongoing control of how those funds were spent. The Grant Agreement

provides that the City may reallocate the grant funds among individual budget lines

described in its Safe Voting Plan as it sees fit, and that such reallocation does not require

CTCL’s permission, only a courtesy notice by email. Marttila Ex. A at A-2. The City’s

retention of the grant funds is not contingent on obtaining any particular election outcomes,

voter-turnout demographic data, voter-participation benchmarks, or any similar remotely

result-oriented metric. It requires only that the City use the funds in the socially beneficial

and legally permissible ways it itself designed, and the City’s forthcoming report about its

use of the grant will document that it did precisely that. The inclusion of reporting and

recoupment provisions does not transmogrify the salutary measures of the City’s Safe

Voting Plan into a novel form of constitutional violation.

           Neither does anything about the grant abridge Plaintiffs’ First Amendment rights.

It did not infringe upon Plaintiffs’ speech or associational rights. To the extent it touched


554654.5                                   23
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 24 of 29




upon Plaintiffs’ voting rights at all, it enhanced them, by “mak[ing] it easier for the

individual Plaintiffs to vote safely for the candidates of their choosing and to have those

ballots processed promptly.” Order at 21-22. This does not violate the First Amendment.

           Finally, the Ninth Amendment does not save Count I, for the simple reason that the

Ninth Amendment ‘has never been recognized as independently securing any

constitutional right, for purposes of pursuing a civil rights claim.” Carter v. Rysh, No. 17-

cv-1061 (DWF/HB), 2018 WL 3802082, *3 (D. Minn. July 18, 2018) (quoting Strandberg

v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986)), R&R adopted, 2018 WL 3785169

(D. Minn. Aug. 9, 2018); accord Steinhauser v. City of St. Paul, 595 F. Supp. 2d 987, 1011

(D. Minn. 2008), rev’d in part on other grounds sub nom Gallagher v. Magner, 619 F.3d

823 (8th Cir. 2010).

           In short, because Plaintiffs cannot establish a plausible claim that the Grant

Agreement violates the Elections Clause, the First Amendment, or the Ninth Amendment,

the Court should dismiss Count I.

                  2.     Plaintiffs have not pleaded facts satisfying any element of an equal-
                         protection violation in Count II.

           In Count II, Plaintiffs fail to allege anything approaching a viable equal protection

claim. “’The Equal Protection Clause requires that the government treat all similarly

situated people alike.’” Mensie v. City of Little Rock, 917 F.3d 685, 691 (8th Cir. 2019)

(quoting Barstad v. Murray Cty., 420 F.3d 880, 884 (8th Cir. 2005)). Therefore, the

Individual Plaintiffs must show that the City treated them differently than it did others who

were similarly situated. Higgins Elec., Inc. v. O’Fallon Fire Prot. Dist., 813 F.3d 1124,



554654.5                                     24
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 25 of 29




1129 (8th Cir. 2016). Furthermore, because Plaintiffs do not allege that they are members

of a protected class, and because the City’s conduct “impose[d] no burden” on the

Individual Plaintiffs’ right to vote,8 they must show that no rational basis exists for the

difference in treatment they allege. Higgins, 813 F.3d at 1129; Donald J. Trump for

President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 5997680, at **39-40 (W.D. Pa.

Oct. 10, 2020) (describing the “sliding scale” that tailors the standard of review to the

“character and magnitude of the burden the State’s rule imposes” on the right to vote, and

holding that “where the state imposes no burden on the ‘right to vote’ at all, true rational

basis review applies” (quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358

(1997); Ariz. Libertarian Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019); Biener v.

Calio, 361 F.3d 206, 215 (3d Cir. 2004)).

           The Amended Complaint alleges that, because there is a hypothetical future

possibility that the City’s past use of grant funds to administer the election might result in

Congress refusing to seat one or more of the Individual Plaintiffs’ elected federal

representatives, while seating elected officials representing other, unidentified jurisdictions

that did not use grant funds to administer the 2020 election, and that this hypothetical future




8
  Indeed, the City’s use of the grant funds to ensure safe access to a range of voting options
during a pandemic “lifted a burden on the right to vote, even if only for those who live in
[Minneapolis]. Expanding the right to vote for some residents of a state does not burden
the rights of others. And Plaintiffs claim cannot stand to the extent that it complains that
the [City] is not imposing a restriction on someone else’s right to vote.” Donald J. Trump
for President, Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 6821992, at *12 (W.D. Pa.
Nov. 21, 2020) (internal citations and quotation marks omitted, emphasis in original).


554654.5                                  25
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 26 of 29




situation would deprive Plaintiffs of equal protection of the laws. This theory gets every

significant part of an equal-protection claim wrong.

           First, Plaintiffs do not allege any way in which the City—the only defendant here—

treated Plaintiffs differently from any other voters. Higgins, 813 F.3d at 1129; see also

Am. Fam. Ins. Co. v. City of Minneapolis, 836 F.3d 918, 921 (8th Cir. 2016). As the Court

has already noted, “[t]he City’s actions in applying for and accepting the grant and using

the grant money to improve all manners of voting in Minneapolis in the 2020 election affect

all Minneapolis voters equally.” Order at 2. At most, Plaintiffs have alleged that the City

made different, universally applicable, election-administration choices than other,

unidentified jurisdictions did. But the City cannot be liable under an equal-protection

theory simply because it treated all of its voters the same, and in doing so made different

choices than did other jurisdictions who have not been named in this litigation.

           Moreover, Plaintiffs do not identify any “similarly situated” individuals in any other

jurisdiction who have been (or in the future might be) treated more favorably. Plaintiffs

allege in vague terms that “[o]ther local governmental entities in Minnesota did not use

private moneys to conduct federal elections,” Am. Compl. ¶ 170, and that if Congress

refuses to seat Minneapolis’ duly elected representatives, Minneapolis voters will be

“disadvantaged . . . over [voters in] those local governmental entities who did not” accept

grant funds, id. ¶ 187—basically, that by using grant funds, the City created a risk to its

residents that residents of other jurisdictions do not face. But Plaintiffs do not identify any

other comparator district that is allegedly impervious to the risk that their federal elected

officials might be excluded from Congress. For example, they have not identified (and,


554654.5                                     26
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 27 of 29




consistent with their Rule 11 obligations, cannot identify) even one of Minnesota’s eight

congressional districts that is comprised entirely of jurisdictions that took no grant money

from CTCL. They have alleged no facts from which the Court could reasonably infer that

Plaintiffs—or Minneapolis voters, or residents of Minnesota’s Fifth Congressional

District—face a risk of lost representation that disadvantages them relative to other

Minnesotans who do not face that risk. Cf. Order at 5-6 (noting that “[m]ore than 1,100

jurisdictions have applied [for CTCL grants] so far, in almost every state,” and that “[i]n

Minnesota, CTCL has awarded grants to a variety of local election offices, including

Albertville, Becker, Watertown, and 19 other jurisdictions”).

           Finally, even leaving aside the failure to allege any disparate treatment by the City,

or to identify any similarly situated individuals or groups that allegedly were (or in the

future may be) treated more favorably, the City used the grant funds to safely conduct a

high-turnout, highly consequential election in a densely populated city during a global

pandemic that is currently ravaging the upper Midwest. It would be a considerable

understatement to characterize this as a “rational basis” for the City’s decision to accept a

pandemic-specific election-administration grant.

           Because Plaintiffs have failed to plausibly allege different treatment by the City,

any particular comparator jurisdiction treated more favorably, or that the City lacked a

legally sufficient rationale for the City’s action, their equal-protection claim should be

dismissed.




554654.5                                     27
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 28 of 29




IV.        CONCLUSION

           The Court has already ruled once that Plaintiffs lack Article III standing to challenge

the City’s acceptance of a grant to safely administer the 2020 general election. Their

Amended Complaint does not remedy that defect. In fact, it suffers from additional

jurisdictional defects—mootness and lack of ripeness—that further elucidate why this case

does not present a “case or controversy.” The Court therefore should dismiss the Amended

Complaint for lack of jurisdiction under Rule 12(b)(1). But even if Plaintiffs could

somehow clear the jurisdictional bar, they have failed to plausibly plead a viable cause of

action in either of their counts, and dismissal is also required under Rule 12(b)(6). Having

now failed twice to plead a viable claim over which the Court has jurisdiction, the Amended

Complaint should be dismissed with prejudice.




554654.5                                      28
           CASE 0:20-cv-02049-MJD-TNL Doc. 32 Filed 11/25/20 Page 29 of 29




Dated: November 25, 2020                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                           s/Charles N. Nauen
                                           Charles N. Nauen (#121216)
                                           David J. Zoll (#0330681)
                                           Kristen G. Marttila (#346007)
                                           100 Washington Avenue South, Suite 2200
                                           Minneapolis, MN 55401
                                           (612) 339-6900
                                           cnnauen@locklaw.com
                                           djzoll@locklaw.com
                                           kgmarttila@locklaw.com

                                           Gregory P. Sautter (#0326446)
                                           Assistant City Attorney
                                           City of Minneapolis
                                           City Hall, Room 210
                                           350 South Fifth Street
                                           Minneapolis, MN 55415
                                           (612) 673-2683
                                           gregory.sautter@minneapolismn.gov

                                           Attorneys for Defendant




554654.5                              29
